Citation Nr: 1014565	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-19 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for hemorrhoids, 
including as secondary to as service-connected 
gastroesophageal reflux disease (GERD) with abdominal mass.





ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from August 1984 
to July 2004.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In an August 2006 rating decision, the RO, inter alia, denied 
service connection for hemorrhoids.  In a March 2007 rating 
decision, the RO, inter alia, continued the denial of service 
connection for hemorrhoids and denied service connection for 
bilateral plantar fasciitis.

In an April 2009 rating decision, the RO, inter alia, granted 
service connection for chronic right ankle sprain, and denied 
service connection for a left shoulder sprain and for 
sinusitis.  Subsequently, in a May 2009 rating decision, the 
RO granted service connection for sinusitis.  However, the 
Veteran did not perfect an appeal of the denial of service 
connection by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  He also 
has not appealed either the initial ratings or effective 
dates assigned for chronic right ankle sprain or sinusitis.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
Veteran must separately appeal these downstream issues).  
Therefore, these issues are not before the Board.

The issue of service connection for bilateral plantar 
fasciitis is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of 
hemorrhoids.

2.  There is no evidence of hemorrhoids during service or for 
more than one year thereafter.

3.  There is no evidence suggesting that the Veteran's 
current hemorrhoids developed secondary to his service-
connected GERD with abdominal mass.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service, 
and are not proximately due to, the result of, or chronically 
aggravated by service-connected GERD with abdominal mass.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2006 and 
December 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, in the December 2007 VCAA letter, the RO 
informed the Veteran of additional information necessary to 
establish service connection for a disability as secondary to 
a service-connected disability.  The December 2007 VCAA 
letter from the RO also advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, he has received all required notice 
in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in December 2007, after issuance of the initial 
unfavorable AOJ decisions in March 2006 and March 2007.  
However, both the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in March 
2006, followed by subsequent VCAA and Dingess notice in 
December 2007, the RO readjudicated the claim in an SOC dated 
in June 2008.  Thus, the timing defect in the notice has been 
rectified.  In any event, the Veteran has never alleged how 
any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, 
the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private treatment 
records also have been associated with the claims file.  
Further, the Veteran has submitted numerous statements in 
support of his claim.  

The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's hemorrhoids; however, such an 
examination is unnecessary in this case.  In this regard, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Here, although there is evidence of a current diagnosis of, 
and treatment for, hemorrhoids, there is no evidence 
reflecting a disability in service.  Further, there is no 
medical evidence indicating a link between any current 
hemorrhoids and service, including his service-connected GERD 
with abdominal mass.  Thus, the first, second, and third 
elements of McLendon are not met and a VA examination to 
establish a nexus is not required.  Therefore, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.


Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his hemorrhoids are 
caused by chronic constipation, which, in turn, is caused by 
his service-connected GERD with abdominal mass.  See, e.g., 
notice of disagreement (NOD) dated in November 2007, the 
Veteran's statement dated in May 2007, and the Veteran's 
wife's statement dated in May 2007.

The Board notes that the RO has considered both direct and 
secondary service connection for this alleged disorder in its 
June 2008 SOC.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  Thus, the Board will address service connection 
on both a direct and secondary basis in this appeal.

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, recent private 
treatment records indicate that the Veteran receives 
treatment for hemorrhoids.  See, e.g., private treatment 
records from Mach Family Health Center dated in March 2006.  
Thus, the evidence of record confirms that the Veteran 
currently has hemorrhoids.

With regard to the Veteran's assertion that his hemorrhoids 
developed secondary to his service-connected GERD with 
abdominal mass, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link any hemorrhoids to his 
GERD or to his constipation; these medical reports simply do 
not in any way associate his hemorrhoids with his service-
connected GERD.  Thus, as a whole, post-service medical 
records provide negative evidence against the Veteran's 
hemorrhoids claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his wife is 
competent to offer a medical opinion as to a secondary 
relationship between the Veteran's current hemorrhoids and 
his service-connected GERD or other gastrointestinal 
disorder.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
any hemorrhoids or symptoms thereof during service.  38 
C.F.R. § 3.303.  Significantly, his retention examination 
dated in December 1993 and his separation examination dated 
in February 2004 also revealed no complaints of symptoms or 
diagnosis of hemorrhoids.  Thus, the Veteran's STRs, as a 
whole, provide clear negative evidence against the service 
connection claim on a direct basis.

Post-service, private treatment records show that the Veteran 
was initially diagnosed with hemorrhoids in October 2005, 
when he complained of blood in his stool.  See private 
treatment records from South Carolina Endoscopy Center dated 
in October 2005.  Prior to that time, there is no indication 
that he had hemorrhoids or symptomatology thereof.  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for hemorrhoids.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hemorrhoids and 
his active military service, no medical evidence supports the 
assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA 
or submitted by the Veteran link his hemorrhoids to service.  
Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's hemorrhoids claim as 
they reveal hemorrhoids that began over one year after 
service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
hemorrhoids, he is not competent to render an opinion as to 
the medical etiology of his current hemorrhoids, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for hemorrhoids is denied.


REMAND

Before addressing the merits of the issue of bilateral 
plantar fasciitis currently on appeal, the Board finds that 
additional development of the evidence is required.

In this case, the Veteran should be scheduled for a VA 
examination to obtain a medical nexus opinion concerning the 
etiology of his plantar fasciitis.  As previously mentioned, 
in disability compensation (service-connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran claims that he suffers from plantar 
fasciitis that developed as a result of his military service.  
See NOD dated in November 2007, the Veteran's statement dated 
in May 2007, and the Veteran's wife's statement dated in May 
2007.

A review of service treatment records (STRs) reveals no 
complaints of plantar fasciitis or symptomatology there of 
during service.  The Veteran's separation examination dated 
in February 2004 also shows no indication of such complaints 
and shows that his feet were normal upon separation.  
Nevertheless, the Veteran has provided statements that he 
suffered from foot pain during service, but never received 
treatment.  See, e.g., VA treatment record dated in January 
2007, the Veteran's statement dated in May 2007, and NOD 
dated in November 2007.  In this regard, as a layperson, the 
Veteran is competent to provide testimony regarding the 
injuries he sustained and the treatment he received.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Such lay testimony 
should be taken into account in the adjudication of a claim 
for service connection.     

Post-service, the Veteran began to complain of foot pain in 
January 2007, indicating that he had suffered from foot pain 
for three years.  He was diagnosed with plantar fasciitis at 
this time, which was approximately two years since his 
discharge from service.  See VA treatment record dated in 
January 2007.  

Thus, in light of competent statements regarding in-service 
foot pain and continuous symptomatology since service and a 
current diagnosis of bilateral plantar fasciitis shortly 
after discharge from service, thus indicating the possibility 
of a nexus between the Veteran's in-service foot pain and his 
current plantar fasciitis; and the decision reached in 
McLendon, supra; a comprehensive VA medical examination and 
opinion are needed to determine the exact nature and etiology 
of the Veteran's bilateral plantar fasciitis, and whether any 
current such disorder is traceable back to his military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any plantar 
fasciitis.  The claims file must be made 
available for review of his pertinent 
medical and other history.  

The examination should include any 
necessary diagnostic testing or 
evaluation, and the examination report 
should include a discussion of any and all 
manifestations of any current plantar 
fasciitis, including any pain, bowing of 
the tendo achillis, abnormal weight-
bearing, deformity, swelling, spasm, 
tenderness, displacement, or other 
symptomatology thereof.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have 
plantar fasciitis in either foot?

(b)  If so, is it at least as likely as 
not that the Veteran's current plantar 
fasciitis is the result of his military 
service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

2.  Readjudicate the Veteran's claim for 
service connection for bilateral plantar 
fasciitis in light of the physical 
examination provided to him and any 
additional medical evidence received since 
the SOC in June 2008.  If the claim is not 
granted to the Veteran's satisfaction, 
send him an SSOC.  It must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations.  The Veteran should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


